Title: From Alexander Hamilton to John Laurance, [1 March–10 April 1777]
From: Hamilton, Alexander
To: Laurance, John



[Morristown, New Jersey, March 1–April 10, 1777]
My dear Jack

Agreeable to your request, I inquired of Gen: Knox, concerning a vacancy of a Captain’s birth in his Corps. I find there is such vacancy; and upon being pressed to mention my reason for the inquiry, contrary to your prohibition, I ventured to inform him, that you had signified to me an intention of taking a more active part in our military affairs, than you had heretofore done—and that, I was in hopes you might be prevailed with to accept a company in the Artillery. He was much pleased with the idea, and begged me to urge it upon you, and as an extra-inducement desired me to make you a tender of the remains of my old company, which will be a considerable help to you, in case you should resolve upon embracing the proposal. I shall be very happy if you determine to enter in a Corps so respectable in itself, and at the head of which is a gentleman for whom I have a particular esteem, and who I know is capable of distinguishing merit and willing to reward and encourage it. If you have not a better prospect, I would by all means have you to improve this. You will oblige me with a speedy answer, as General Knox will wait till he hears from you, even if he should have an opportunity of filling his vacancies to his satisfaction.
I am   Dr Sr   Yr. Assured friend & servant

A Hamilton

